                       Case 18-12635-LSS         Doc 126       Filed 11/29/18       Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
In Re:
                                                    Chapter 11

DAVID’S BRIDAL, INC.                                Case No. 18-12635-LSS

                            Debtors.


                                    REQUEST FOR SERVICE OF NOTICES

         PLEASE TAKE NOTICE that pursuant to Bankruptcy Rules 2002 and 9010, request is hereby made that all

papers, pleadings, motions and applications served or required to be served in this case be given to and served upon the

following:

                                 STARK & STARK, P.C.
                                 P.O. Box 5315
                                 Princeton, NJ 08543
                                 Attn: Joseph H. Lemkin, Esquire
                                 Telephone: 609-791-7022
                                 Fax: 609-896-0629
                                 Email: jlemkin@stark-stark.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the notices and papers

referred to in the Rules cited above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleading, request, complaint or demand, whether formal or informal, whether written or oral, and

whether conveyed by mail, telephone, telegraph, telex or otherwise, which may affect the rights or interests, in any

way, of Levin Management Corporation in the above-captioned matter.

                                 STARK & STARK, P.C.
                                 P.O. Box 5315
                                 Princeton, NJ 08543
                                 Attn: Joseph H. Lemkin, Esquire
                                 Telephone: 609-791-7022
                                 Fax: 609-896-0629
                                 Email: jlemkin@stark-stark.com


          Dated: November 29, 2018                          By: /s/ Joseph H. Lemkin
                                                                     Joseph H. Lemkin




                                                           1
4823-4683-7889, v. 1
